DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 07/01/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention Parky not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0103477) in view of Shintani et al (US 2015/0208123), or alternatively, Garner et al (US 2017/0034560).

if a user interaction is detected while a standby mode is maintained, enter a pre-power-on mode where power is applied to an element included in a display device 100 by performing kernel-level booting, and if a power-on command is input within a threshold time after entering the pre-power-on mode, execute and display a chatting application which has been executed simultaneously with a video playing application (e.g., see Fig. 1C; Para 45).
Park is not explicit about if a user is identified while a display is operating in a standby mode which is a deactivated state, a control unit preloads at least one content providing source on the basis of a usage history of the identified user stored in a memory.
However, in an analogous art, Shintani discloses an Internet audio video device receives a power-on command in a standby mode, allowing a booting process to start, and determines a next content selection from a usage pattern database while proceeding with the booting process (e.g., see Para 59). 
Alternatively, Garner discloses when the mobile device 104 is detected to be within a vicinity of computing device 102, the media options 106 corresponding to the user or user ID associated with the detected mobile device 104 are loaded by identification system 103 or one or more applications 107. Media options 106 may include customized content 108, channels 110, or other settings 112 (including usage history) for a user, user ID, or mobile ID 118 to whom mobile device 104 is registered (see Fig. 1; Para 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park to include if a 

Regarding Claims 2 and 12, Shintani discloses, as in one embodiment, a network interface internal or external to a television set can be utilized to obtain content for programming that is routinely retrieved by a user under specified circumstances such as time, date or other conditions that can be characterized in the usage database (e.g., see Para 36).
Alternatively, Garner equally discloses a communicator configured to communicate with an external device, wherein the processor is further configured to based on a content providing source provided by the external device being included in the at least one content providing source, receive, from the external device, information on the content providing source through the communicator, and preload the content providing source provided from the external device based on the received information (e.g., see Fig. 6; Para 74-78).
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park to include a communicator configured to communicate with an external device, wherein the processor is further configured to based on a content providing source provided by the external device being included in the at least one content providing source, receive, from the external device, information on the content providing source through the communicator, and preload the content providing source provided from the external device based on the received information, as taught by Shintani or Garner to take advantage of multiple available content sources for selections.

Regarding Claims 3 and 13, Park in view of Shintani or Garner would render the limitations of “the processor is further configured to preload different content providing sources according to a time at which the user is identified” to be obvious (see Shintani: Para 44; such as retrieving a channel and a switch setting from a usage pattern database corresponding to the current time; or see Garner: Para 20-21).

Regarding Claims 4 and 14, Park in view of Shintani would render the limitations of “the processor is further configured to based on the user not being identified, preload at least one content providing source based on use history of a plurality of users stored in the memory to be obvious (e.g., see Shintani: Para 59; such as an Internet audio video device receives a power-on command in a standby mode, allowing a booting process to start, and determines a next content selection from a usage pattern database while proceeding with the booting process).

Regarding Claims 5 and 15, Park discloses if a power-on command is input, a display device (100) executes and displays a chatting application which has been executed simultaneously with a video playing application (see Para 33; Fig. 1C); Shintani discloses a network interface internal or external to a television set can be utilized to obtain content for programming that is routinely retrieved by a user under specified circumstances such as time, date, or other conditions that can be characterized in the usage pattern database (see Para 36). 
Thus, Park in view of Shintani would render the limitations of “a communicator configured to communicate with an external device, wherein the processor is further configured to based on receiving, from the external device, information on the content providing source provided by the external device through the communicator during operation in a standby mode, preload the content providing source provided by the external device based on the received information, and based on receiving, from the external device, an activation command of the display according to a power-on command associated with the external device, control the display to display a screen of the content providing source provided by the external device” to be obvious.

Regarding Claims 6, Park in view of Shintani or Garner would render the limitations of “the processor is further configured to identify the user based on at least one of an input fingerprint, an input voice print, and an input identification (ID) of a smartphone” to be obvious (see Shintani: Para 42; such as a normal IPTV operation (possibly including viewer identification biometrics processing) begins; or see Garner: Para 22; such as a mobile phone).

Regarding Claim 7, Park further discloses the control command comprises an execution command of one content providing source among the at least one content providing source (see Para 33; Fig. 1C; such as if a power-on command is input, a display device (100) executes and displays a chatting application which has been executed simultaneously with a video playing application).

Regarding Claim 8, Park in view of Shintani would render the limitations of “the processor is further configured to identify the at least one content providing source to be preloaded using an artificial intelligence (AI) technology” to be obvious (e.g., see Shintani: Para 49; such as the next content selection is based upon a predicted user identified in a user profile database).

Regarding Claim 9, Park in view of Shintani or Garner would render the limitations of “the processor is further configured to change setting of the electronic device based on content provided from a content providing source corresponding to the control command” to be obvious (e.g., see Shintani: Para 54; such as an audio volume setting is retrieved from a usage pattern database, and the audio volume is pre-set to a level determined by the usage pattern database; or see Garner: Para 34-35).

Regarding Claim 10, Park in view of Shintani or Garner would render the limitations of “a communicator configured to communicate with an Internet of Things (IoT) device, wherein the processor is further configured to control the communicator to transmit, to the IoT device, a control command to control the IoT device based on content provided from a content providing source corresponding to the control command” to be obvious (e.g., see Shintani: Para 36; such as a network interface internal or external to a television set can be utilized to obtain content for programming that is routinely retrieved by a user under specified circumstances such as time, date, or other conditions that can be characterized in the usage pattern database; or see Garner: Para 34-35).

Conclusion
6.	Claims 1-15 are rejected.

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application Parky be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications Parky be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426